                 Case 4:16-cv-03396-YGR Document 274 Filed 03/04/19 Page 1 of 3

       IVIark E. Ellis - 127159
1      l~nthony P, J. Valenti — 24542
       Lawrence I~. Iglesias — 303700
2      EL,I,IS LAW GiZOUP LLP
       1425 Diver Park Drive, Sui~~ 40Q
3      Sac~°amento, CA 95815
       Tel:(916)2~3-8820
4      Fax:(916)2~3-~~21
       m~lli~(a~~llislaw .com
5      avalenti ,ellislaw.com
       1i~l~siasna,ellislaw~ra.corn
6

7

g

                                                        i   ~ .. ►     ,~   r
9

10

11
       SAI~TI~~2A McMILLIQI~T, JESSICA AI~EI~OYA,           Case Igo.: 4:16-cv-03396-~'CrR JSC
12     ANI~ IG~TACIO PEREZ,on Behalf of
       Them~~lves and all ethers Similarly Situated,
13
                Plaintiffs,
14
       v.
15                                                          Jude: Han. Yvonne C~onzal~z Rogers
       d!t'~~.7AS ~Vt~T1~J C%. L"1.~7 ~3~i.~dL"~11~~y

16                                                          Trial Date: May 6,2019
                Defendant.
17

18

19

20

21

22

23

24

25

26 '

27

2~
               Case 4:16-cv-03396-YGR Document 274 Filed 03/04/19 Page 2 of 3




                                                            ~ ~          f. `:;.

            Plaintiff's Lotion in ~imine IVo, 3 argues that allowing Dash Curtis' witnesses to each give

     testimony in defense of Dash Curtis at trial would violate Federal Mule of Evidence 403. Plaintiff

     argues that because Rash Curds' non-r~tain~d, hybrid perci~ient~~xpert witness disclosures under Rule
 r   2b(a)(2)(~) contain "1ar~ely identical topics, all four ofthese witnesses wi11 dive identical,
                                           99




     cumulative testimony.'Phis is not timely and the Nation in Limine should b~ denied.

                                                -                    v
•'
            Motions i~z lzmine should "rarely seek to exclude broad cate~o~ies of evidence, as the court is
1'
     almost always better situated to rule on evidentiary issues in their factual context during t~ia1." Colton

     ~'rane Co., LLC v. Te~ex Cranes T~ilrnington, Inc,, 2010 WI.d 2035800, at *1 (C.D. CaL ~/Iay 19,
12
     2010); Sper~bet~g v. The Goodyear Tame and Rubber Co., 519 ~'.2d 70~,712(btu
                                                                               'Cir. 1975}.
13
            As a Yhht°eshold matter, each oflZash Curtis' witnesses have dlffer~nt roles, duties, and job titles.
14
     Each has distinct, relevant testimony as to Rash Curtis' collection practices, telephone number storage,
15
     and dialing t~chnolagye Likewise, ~v~n where ~he~ may give percipient-expert te~timany on topics
16                                99
     which are "largely identical each of Rash Curtis' witnesses perform different roles in the corn any.
                                 9



17
     For the jury to have the best understanding of Dash Curtis' operations, it should hear testimony from
18
     Mash Curtis' Vice President of Leal Affairs(fob I~~ith), Vice I'~°esident of Operations(~hris Paf~,
19
     IT Ii/~anager(Nick Keith), and Collection Manager (I an ~o~rea),
20
            During their depositions, each of Rash Curtis' witnesses consistently provided testimony as to
21
     their awn roles within the company and lash Curds' collection processes(ranging from receiving
22
     debtor demographic information in data file format from its creditor-clients, uploading the data into its
23
     systems, designing collection cain~aigns, various contact enrichment or "skip~tracin~ procedures
                                                                                              99


24
     performed, manual dialing procedures, operation of its dialers, Dash Curds' usage of MA CS beyond
25
     sof~war~, various col~ectian activities (particularly calling debtors), and the management thereof, etc.).
26

~~


                                                                1
                              DEFEI~l~    T    SIB C TIS ~ ASSO~IAT'E~' O~1'OSITIOl~ 'I't)
                                         I'I,AII~TIFF'~ IVIC~'I'IOI~ IN~IIIV~ NO< 3
               Case 4:16-cv-03396-YGR Document 274 Filed 03/04/19 Page 3 of 3


1           Mule 403 requires that the probative value of evidence must be substantially outweighed by a

2 danger of unfair prejudice, confusing the issues, rnisleadin~ the jury, undue delay, wasting tune, ar

3    needlessly presenting cumulative evidence before the Court may exclude it, Fed. R. Evid. 403.

4           While there may b~ some minor overlaps as to the testimony of each ofthese witnesses, that

5    does not constitute "unreasonably cumulative" evidence within the meaning of Rule 26,"Evidence

6    may be relevant even if it is redundant or cumulative", Boyd v. Czty and County ofSan Francisco, 576

7 F.3d 938,943(9th Cir, 2009). Furthermore, Plaintiff has not shown that the probative value ofthe

8'testimony of Dash Curtis' four percipient-experts would be substan~ially outweighed (I~t alone

9 outweighed at a11) by any ofthe dangers cautioned by Rule 403.

10                                                                                  3                          ~,
      Dated: March 4,2019                                                       ~                          _ ~''
11                                                 FT T~IS LAS GI~QL~' L,LP

12
                                                   By ~      ._       ~       ___
13                                                    !` i a Le Ellis
                                                      attorneys for Defendant
14                                                    RASH CLTRTIS ~ ASSOCIATES

15

16

17

18

19

20

21

22

23

24

25

2b

27

2~
                                                          2
                            l~E~'ENDT   S ~ TIS 6& A~S~CIATE~'OPPOSIT'IOI~'TO
                                    PI.ATIF~'~ IVI~TI01~I IIV LIINE NOo 3
